Citation Nr: 0828461	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  07-12 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1953 to March 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania. The veteran had a hearing before 
the Board in April 2008 and the transcript is of record.


FINDING OF FACT

The veteran's service-connected disabilities do not preclude 
him from obtaining and retaining substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for entitlement to a total rating based on 
individual unemployability have not been met.  38 U.S.C.A. §  
1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in November 2005 and March 2007.  Those 
letters advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2006).  The March 2007 letter 
explained how disability ratings and effective dates are 
determined.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran has not alleged that VA failed to comply 
with the notice requirements of the VCAA, and he was afforded 
a meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
2005.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
service-connected disabilities since he was last examined.  
The veteran has not reported receiving any recent treatment 
specifically for his conditions (other than at VA, which 
records are in the file), and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2005 VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  There is no rule as to how current an examination 
must be, and the Board concludes the examinations in this 
case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  


TDIU

Essentially, the veteran contends that he is unable to 
maintain substantially gainful employment due to his service-
connected disabilities, currently evaluated as a combined 80 
percent disabling.  His service connected disabilities 
specifically include the following: prostatectomy residuals, 
evaluated as 60 percent disabling, right hand radial nerve 
disability, evaluated as 20 percent disabling, left middle 
finger disability, evaluated as 10 percent disabling, and 
hemorrhoids, evaluated as 0 percent disabling.

Specifically, the veteran maintains his right hand disability 
and incontinence (a residual effect of his prostatectomy) are 
mainly responsible for his unemployability.  He alleges he 
worked his entire life in manual labor, most recently as a 
security guard, and can no longer perform physical jobs due 
to these service-connected disabilities.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2005).  Therefore, the 
veteran meets the schedular criteria for consideration of 
unemployability under 38 C.F.R. § 4.16(a), and the only 
remaining question in this case is whether the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.

In determining unemployability status, the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the above 
percentages for service-connected disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. 
§ 4.16(a).  

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has stated: 

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 
91, 94 (1992).  The Board's task was to 
determine whether there are circumstances 
in this case apart from the non-service-
connected conditions and advancing age 
which would justify a total disability 
rating based on unemployability.  In 
other words, the BVA must determine if 
there are circumstances, apart from non-
service-connected disabilities, that 
place this veteran in a different 
position than other veterans with an 80 
[percent] combined disability rating.  
See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

The veteran only completed two years of high school, but 
testified he later passed his GED.  From 1999 until his 
retirement in 2003, the veteran co-owned a security business 
where he worked as a security guard in various jobs.  He 
alleges that he had to dissolve his partnership because he no 
longer could pass qualification tests to hold or own a 
pistol.  He testified during his April 2008 hearing before 
the Board that until that point he managed to work around his 
right hand disability, but when he could no longer grip a 
hand gun, his business venture dissolved.  He has no other 
source of income and alleges he tried to find alternative 
employment, but has been unsuccessful. 

Although the veteran maintains that his service-connected 
conditions render him unemployable, the preponderance of the 
evidence is against such a conclusion.  

The veteran was afforded a VA examination in November 2005 
where the examiner noted all the veterans' service-connected 
disabilities.  In regard to employability, the examiner 
opined as follows:
	
Any vigorous or physical demanding work situation 
is hindered by the right hand and wrist 
condition.  He should not work with power tools.  
He can certainly perform sedentary work 
requirements and he remains ADL independent.  His 
chronic urinary incontinence also precludes him 
from physical work.

The Board finds the examiner's opinion compelling.  It is 
based on clinical tests and physical examination as well as a 
complete review of the C-file. 

The Board finds noteworthy that despite the veteran's right 
hand disability, the veteran is a left-handed individual.  
The examiner indicated that despite the veteran's right hand 
limitations, "luckily he is left handed."  This further 
lends support to the examiner's conclusion that the veteran 
certainly could find sedentary work. 

In the five years the veteran stopped working, the veteran 
has failed to identify any efforts on his part to find 
sedentary employment and it is not clear that such efforts 
would be fruitless.  At his April 2008 hearing before the 
Board, for example, the veteran testified he is still very 
active, he walks over two miles a day and exercises on a 
regular basis.  

The Board does not contest that the veteran's service-
connected disabilities are serious and causes limitations, 
clearly they do.  Standing alone, however, it is not apparent 
that they would impede the veteran's ability to retain any 
substantial employment, especially sedentary employment.  
Unemployability is especially doubtful in light of the fact 
that his disabilities do not affect his dominant hand.  

In regard to his service-connected disabilities, medical 
professionals have only concluded that the veteran is limited 
in performing vigorous, physical work.  No medical 
professional has ever opined the veteran is totally 
unemployable due to his service-connected disabilities and 
indeed the evidence is to the contrary. 

Although the veteran's service-connected conditions preclude 
him from his first-choice employment, his disabilities are 
not shown to be of such severity as to preclude any gainful 
employment.  In Van Hoose, the Court noted, 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  

Van Hoose, 4 Vet. App. at 363 (citation omitted).  In this 
case, as in Van Hoose, there simply is no evidence of unusual 
or exceptional circumstances to warrant a total disability 
rating based on the veteran's service-connected disabilities 
alone.  

Accordingly, given the evidence of record, the Board finds 
that the veteran's service-connected disabilities alone do 
not result in marked interference with employment.  See 38 
C.F.R. § 3.321(b)(1).  In the absence of any evidence of 
unusual or exceptional circumstances beyond what is 
contemplated by the assigned combined disability evaluation 
of 80 percent, the preponderance of the evidence is against 
the veteran's claim that he is precluded from securing 
substantially gainful employment solely by reason of his 
service-connected disabilities, even when his disability is 
assessed in the context of subjective factors such as his 
occupational background and level of education.  Therefore, a 
total disability rating for compensation purposes based on 
individual unemployability is not warranted in this case.




ORDER

Entitlement to total disability based on individual 
unemployability (TDIU) is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


